Detailed Action
1. 	This Action is in response to Applicant's patent application filed on February 1, 2021. Claims 1-20 are still pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
4.	The information disclosure statement submitted on within this application (has/have) been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
5.	Claims 1-20 are allowed.

6.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-20, the prior art of record of Sadeghi; Pouriya et al. teaches at paragraph 126 method and apparatus method, systems and apparatuses provided herein may define, configure and/or perform advanced procedures for carrying out paging, cell re-selection and measurements, radio link monitoring, system information acquisition and/or cell type detection in support of the NCT carrier and/or NCT cells.
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 1-20 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claims 1 and 11: “excluding the cell and other cells on a same frequency as the cell as a candidate for cell selection or reselection for a pre-defined period, if the cell is a licensed cell and cell selection or reselection to intra-frequency cells is not allowed;” and regarding claims 7 and 17: “excluding the cell and other cells on a same frequency as the cell as candidates for cell selection or reselection for a pre-defined period, if the cell is a licensed cell.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Kim; Sun Hee et al. (US 20110244902 A1) discloses at paragraph 22 apparatus for handling a barred cell in a wireless communication system using a plurality of uplink frequencies.
	Chen; Ningyu et al. (US 20180324656 A1) discloses at paragraph 4 a cell reselection method and device, which are adopted to solve the problem that after a service or application initiated by a UE is barred.
8.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 21, 2022